956 F.2d 263
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Arthur B. JACOBY, Defendant-Appellant.
No. 91-7591.
United States Court of Appeals, Fourth Circuit.
Submitted July 10, 1991.Decided Feb. 28, 1992.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Robert D. Potter, District Judge.  (CR-87-60-C)
Arthur B. Jacoby, appellant pro se.
Max Oliver Cogburn, Jr., Office of the United States Attorney, Asheville, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Arthur B. Jacoby appeals from the district court's order denying his Fed.R.Crim.P. 35(b) motion to reduce sentence.   Our review of the record and the district court's opinion reveals that there was no abuse of discretion and that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Jacoby, No. CR-87-60-C (W.D.N.C. Apr. 11, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.